Case 1:19-cv-25119-CMA Document 8 Entered on FLSD Docket 01/13/2020 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-25119-CIV-ALTONAGA/Goodman

 ARANTZA ESPINOZA,

        Plaintiff,
 v.

 GOOD AMERICAN, LLC,

       Defendant.
 ______________________________/

                       ORDER ADMINISTRATIVELY CLOSING CASE

        THIS CAUSE is before the Court upon the Plaintiff’s Notice of Settlement [ECF No. 7],

 filed on January 10, 2020. The Court having carefully reviewed the file, and being otherwise

 fully advised, it is hereby

        ORDERED AND ADJUDGED as follows:

        1. The above-styled action is administratively CLOSED without prejudice to the parties

 to file a stipulation for dismissal within sixty (60) days of the date of this Order.

        2. If the parties fail to complete the expected settlement, either party may request the

 Court to reopen the case.

        3. The Clerk shall CLOSE this case for administrative purposes only. Any pending

 motions are DENIED AS MOOT.

        DONE AND ORDERED in Miami, Florida, this 13th day of January, 2020.




                                                           _________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE
 cc:    counsel of record
